Citation Nr: 0107210	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  98-05 749	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for left hip disorder.  

3  Entitlement to service connection for heart condition.  

4.  Entitlement to service connection for bilateral knee and 
shoulder condition, claimed as fibromyalgia.  

5.  Entitlement to an initial compensable disability rating 
for cervical strain.  

6.  Entitlement to an initial compensable disability rating 
for seborrheic keratoses.  

7.  Entitlement to an initial disability rating in excess of 
10 percent for hiatal hernia.  

8.  Entitlement to an initial compensable disability rating 
for postoperative left genitofemoral ilioinguinal neurectomy.  

9.  Entitlement to an initial disability rating in excess of 
10 percent for genital herpes/postoperative laparoscopy, 
pelvic inflammatory disease.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from July 1974 to April 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  In February 1998, the veteran's claims folder was 
transferred to the RO in Honolulu, Hawaii. 

With respect to the ratings assigned based on original 
claims, the Board notes that these claims were placed in 
appellate status by disagreement with the original or initial 
rating award, and have yet to be resolved.  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings. Id. at 126.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, as 
shown on the title page, the Board does not characterize the 
issue of the proper ratings for these disabilities as 
"increased ratings."  

The Board also notes that the issues of service connection 
for heart condition, bilateral knee condition and bilateral 
shoulder condition were adjudicated by the RO and certified 
to the Board on the basis of whether new and material 
evidence had been submitted to reopen the claims.  However, 
on review, the Board finds that the appellant's 
correspondence of July 1996 identified by her as an attempt 
to reopen the cited issues actually represented a notice of 
disagreement in response to the RO's April 1996 notice to the 
appellant of the denial of these claims as not well grounded.  
Thus, on the title page the certified issues have been 
reclassified as claims for service connection and are the 
subject of a remand section at the end of this decision.  

While the certified appellate issues were pending at the 
Board, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103, 5103A), became 
law, effective on November 9, 2000.  This law not only did 
away with the concept of well-grounded claims, but also 
imposed additional duties and obligations on the VA in 
developing claims. 

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

With respect to the veteran's claims that were denied as not 
well grounded, the veteran is entitled to have these claims 
readjudicated if the new provisions of Public Law 106-475, 
which apply to pending claims such as hers, have not, in 
substance, already been considered and applied by the RO in 
reaching its determinations.  See Karnas, supra.  In this 
regard, the Veterans Claims Assistance Act of 2000, 
referenced above, also contains extensive provisions 
modifying the adjudication of all pending claims, and imposes 
additional obligations on the Secretary in assisting a 
claimant in the development of a claim.  If these provisions 
have not been addressed, then further development is 
necessary.  

Here, a review of the record, as it relates to the issues on 
appeal, shows that the RO has substantially complied with the 
new requirements set out in Public Law 106-475 with respect 
to the veteran's claim for service connection for hearing 
loss and her claims for higher initial ratings for hiatal 
hernia, genital herpes/postoperative laparoscopy, pelvic 
inflammatory disease and seborrheic keratoses.  In this 
regard, the record shows that all pertinent medical records 
identified by the veteran have been obtained and that these 
records are sufficient to properly decide the veteran's 
claims.  The veteran has also been provided appropriate VA 
examinations with respect to these claims and has been 
advised by the RO of the bases for the denial of these claims 
and thus, the kind of medical evidence needed to support her 
claims.  However, the veteran has neither indicated nor is it 
shown that such favorable medical evidence or opinions are 
obtainable or even exists.  

Since the basic provisions of the new law have already been 
applied with respect to these issues, further development 
would not be fruitful.  Thus, there is no indication of any 
need for additional evidentiary or procedural development 
under Public Law 106-475, before consideration by the Board.  
Upon review of the evidence, the Board is satisfied that all 
necessary evidence has been received and has been adequately 
developed for an equitable disposition of the veteran's 
appeal with respect to these issues.  

Finally, for reasons that will be set out below, further 
development is needed with respect to the issues of service 
connection for left hip disorder and for initial compensable 
disability ratings for post operative left genitofemoral 
ilioinguinal neurectomy, cervical strain and seborrheic 
keratoses.  These issues will be the subjects of a remand 
section at the end of this decision.  


FINDINGS OF FACT

1.  A hearing loss for VA purposes is not shown by competent 
medical evidence during or subsequent to service.  

2.  Hiatal hernia is not productive of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and productive of considerable impairment of health.  

3. Symptoms of genital herpes/postoperative laparoscopy, 
pelvic inflammatory disease are controlled with continuing 
treatment.  


CONCLUSIONS OF LAW

1.  A hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.385 (2000).  

2.  The criteria for an initial rating in excess of 10 
percent for hiatal hernia, have not been met.  38 U.S.C.A. 
1155, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107) (West 1991 & Supp. 
2000); 38 C.F.R. Part 4, Diagnostic Code 7346 (2000).  

3. The criteria for an initial rating in excess of 10 percent 
for genital herpes/postoperative laparoscopy, pelvic 
inflammatory disease, have not been met.  38 U.S.C.A. 1155, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107) (West 1991 & Supp. 2000); 38 
C.F.R. Part 4, Diagnostic Codes 7610-7615.  (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 
Hearing Loss

Service medical records for the veteran's period of service 
are negative as to the presence of chronic hearing loss for 
VA purposes.  More importantly, postservice medical records 
also do not establish the current presence of the claimed 
condition.  

On VA audiometric examination, conducted in June 1995 in 
conjunction with the veteran's claim, the veteran's pure tone 
thresholds at 500, 1,000, 2,000, 3,000, and 4,000 cycles per 
second (Hertz) on the right were 10, 10, 15, 15, 15 decibels 
respectively and on the left were 15, 20, 20, 20, and 20 
decibels respectively.  Speech recognition in the right ear 
was reported as 98 percent and in the left ear as 98 percent.  

In order to rule out the presence of any disease that might 
adversely affect the veteran's hearing, she was scheduled for 
an eyes, ears, nose and throat (EENT) examination.  The 
examination was conducted in September 1998.  The examiner 
found no disease or disability of the ears present, but 
recommended a complete audiological examination to determine 
if the veteran had any hearing difficulty.  

In response, a VA audiometric examination was conducted in 
November 1998.  On examination, the veteran's pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 cycles per 
second (Hertz) on the right were 20, 20, 25, and 35 
respectively with an average of 25 decibels and on the left 
were 20, 15, 25, and 25 decibels respectively with an average 
of 21 decibels.  Speech recognition in the right ear was 
reported as 94 percent and in the left ear as 96 percent.  
The examiner noted that the veteran's hearing was within 
normal limits according to the applicable VA criteria.  


Criteria

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131.  

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

Analysis

With respect to the development of the evidence in this case, 
the Board notes that the veteran has not identified any 
competent medical evidence in support of her claim for 
hearing loss that is not already of record.  The veteran has 
been advised of the type of evidence needed to support her 
claim, i.e. some competent medical evidence that the claimed 
condition exists; however, she has not contended that such 
evidence exists, but merely voices her own opinion as to the 
presence of hearing problems.  

The Board has considered the veteran's arguments that service 
connection should be granted for the claimed disability; 
however, the veteran, as a layperson, is not competent to 
establish the medical nexus necessary to support her claim.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this 
regard, the Board again notes that the competent medical 
evidence of record fails to demonstrate the presence of any 
hearing disability under VA standards.  Thus, service 
connection cannot be granted.  


Factual Background
Hiatal Hernia

Service medical records show the presence of a hiatal hernia.  
On VA examination in June 1995, the veteran reported a 
history of epigastric pain and heartburn since 1988.  She 
also reported the periodic use of medication for relief of 
her symptoms.  A diagnosis of hiatal hernia confirmed on 
upper gastrointestinal (GI) series, was reported.  On the 
basis of service medical records and the VA examination 
report, service connection was established for 
gastroesophageal reflux disease/hiatal hernia and a 10 
percent rating was assigned from the date of her 1995 claim.  
The veteran disagreed with the initial rating assigned for 
her hiatal hernia and the current appeal ensued.  

Subsequent treatment records show periodic complaints and 
treatment for said condition.  On VA examination in October 
1998, the veteran had similar complaints and the examiner's 
impression was persistent gastroesophageal reflux disease 
with some dysphagia with medication.  The examiner requested 
an upper GI series, which showed only gastroesophageal reflux 
without esophagitis.  

Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  

The current 10 percent rating was assigned under Diagnostic 
Code 7346 for hiatal hernia.  A hiatal hernia with two or 
more of the symptoms for the 30 percent rating but of lesser 
severity will be rated as 10 percent disabling.  A hiatal 
hernia characterized by persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, and 
productive of considerable impairment of health will be rated 
as 30 percent disabling.  A maximum rating of 60 percent is 
warranted when the disorder is productive of symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114, Diagnostic Code 7346 (2000).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. 
§ 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  38 
C.F.R. 
§ 4.113 (2000).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2000).  

Analysis

The veteran has described symptoms associated with the 30 
percent rating, specifically, recurrent epigastric distress 
with dysphagia and heartburn; however, these symptoms are of 
less severity than that contemplated by the 30 percent 
rating.  

The evidence of record shows the veteran has a history of 
gastroesophageal reflux with symptoms fairly well controlled 
by medication.  As noted above, the two upper 
gastrointestinal series were within normal limits except for 
a hiatal hernia with gastroesophageal reflux.  There were no 
reports of chronic constipation or diarrhea and there were no 
objective clinical findings of organomegaly, tenderness, 
melena, anemia or masses.  The symptoms were not clinically 
associated with substernal, arm or shoulder pain.  Moreover, 
there is no persuasive evidence that the epigastric distress 
in this case produced a considerable impairment of health, 
e.g. there was no evidence of significant weight loss 
attributable to the service-connected disability or any other 
health problem.  

Because the severity of her symptoms is controlled fairly 
well with medication, the Board concludes that the symptoms 
experienced are not productive of considerable impairment of 
health and that the degree of impairment resulting from 
service-connected hiatal hernia with gastroesophageal reflux 
does not more nearly approximate the degree of impairment 
contemplated by the next higher or 30 percent rating under 
Diagnostic Code 7346.  

In making its determination, the Board has considered the 
veteran's contentions that are considered credible insofar as 
the veteran described her current symptoms and belief that 
her service-connected disorder is more disabling than 
currently rated.  However, the competent evidence in this 
case does not provide a basis for favorable action on the 
veteran's claim.  Accordingly, the Board finds that the 
veteran's current disability rating contemplates compensation 
for her present level of symptomatology and resulting 
impairment with due consideration to the provision of 38 
C.F.R. § 4.7.  

The Board therefore finds that a preponderance of the 
evidence is against the claim for an increased rating for 
hiatal hernia with gastroesophageal reflux disease.  Finally, 
there is also no showing of any increased symptomatology for 
any part of the appeal period that would warrant staged 
ratings pursuant to Fenderson, supra.  


Factual Background
Genital Herpes

Genital herpes were first shown in service.  On VA 
examination in June 1995, the veteran complained of herpes 
outbreaks regularly with stress.  There was no outbreak at 
the time of the examination.  She felt the outbreaks had 
worsened of late, occurring three to five times a month.  She 
used medication in the form of cream and pills during 
outbreaks.  The examiner's assessment was genital herpes with 
recurrent outbreaks requiring continued therapy.  

The record shows that in October 1996, the veteran underwent 
without complication a diagnostic laparoscopy showing the 
presence of inflammation.  Subsequently, the veteran's 
service connected disability was expanded to include the 
foregoing.  

On VA examination in September 1998, the examiner noted a 
history of genital herpes.  He noted that the lesions were 
typically located on the vulva and that she was being treated 
with medication.  Her medication regimen was said to have 
resulted in successful outbreak prevention except during 
periods of extreme stress.  The examiner's impression was: 
long history of genital herpes with successful outbreak 
prevention with drug maintenance therapy.  

Criteria

Disease, injury or adhesions of the uterus (Code 7613), 
fallopian tube (7614) and ovary (Code 7615) are rated under 
the general formula for disease, injury or adhesions of the 
female reproductive organs.  Where symptoms do not require 
continuous treatment, a noncompensable rating is assigned.  
Where symptoms require continuous treatment, a 10 percent 
rating is warranted.  Where symptoms are not controlled by 
continuous treatment, a 30 percent rating is warranted.  38 
C.F.R. § 4.116.  


Analysis

The veteran is seeking an original rating in excess of 10 
percent for genital herpes/postoperative laparoscopy, pelvic 
inflammatory disease.  However, for a higher rating to be 
granted it would have to be shown that the treatment afforded 
the veteran does not control her symptoms.  Here, the medical 
evidence, as reflected by the 1995 and 1998 VA examinations, 
clearly show that her symptoms are controlled by her medical 
regimen.  Thus, while the veteran requires continuing 
treatment, her condition is well controlled by said 
treatment.  

The Board has carefully reviewed the record for any evidence 
of increased levels of disability since the May 1995 
effective date of the evaluation for her genital herpes, but 
finds that her condition has remained essentially stable 
since the effective date of service connection.  The Board 
also notes that the laparoscopy performed in October 1996 was 
not for any increased symptomatology, but for diagnostic 
purposes only, and does not call for a staged rating under 
Fenderson, supra.  

Based upon the evidence of record the Board concludes that 
the veteran's service-connected disability is productive of 
symptoms that are controlled by treatment. Accordingly, the 
criteria for an original rating in excess of 10 percent are 
not met.  


ORDER

Service connection for hearing loss is denied.  

An initial disability rating in excess of 10 percent for 
hiatal hernia is denied.  

An initial disability rating in excess of 10 percent for 
genital herpes/postoperative laparoscopy, pelvic inflammatory 
disease is denied.  



REMAND

As noted above, the veteran's claims for service connection 
for a heart condition, bilateral knee condition and bilateral 
shoulder condition were denied by the RO on the basis that 
new and material evidence had not been submitted; however, 
there was no finality to the April 1996 rating action as the 
veteran's correspondence of July 1996 represented a notice of 
disagreement with respect to the denial of these issues.  
Thus, in order to afford the veteran due process, these 
claims must be readjudicated on the proper basis.  In this 
regard, the Board also notes that these claims were initially 
denied in April 1996 as not well grounded.  

The Board also notes that the symptomatology attributable 
solely to the veteran's service-connected cervical strain is 
unclear, as the veteran has other disabilities of the neck 
and shoulder producing related symptoms.  In order to 
properly assess the extent of the service connected 
disability, the Board is of the opinion that a medical 
opinion to include additional examination and testing if 
deemed necessary by the reviewing physician be obtained in 
order to determine the exact nature and extent of any 
symptoms attributable to cervical strain.  

The Board is also of the opinion that the record is unclear 
as to the etiology of the veteran's left hip disorder for 
which she seeks service connection.  The veteran attributes 
it to a 1987 automobile accident.  The records suggest a 
possible relationship to the veteran's service-connected post 
operative left genitofemoral ilioinguinal neurectomy for 
which she also seeks an original compensable rating.  In 
order to assist the veteran with the development of these 
claims, the Board feels an opinion as to the etiology of each 
condition, the symptoms attributable to each and any 
relationship between them should be rendered by an 
appropriate specialist.  

Finally, with respect to the veteran's seborrheic keratoses, 
the Board notes that the manifestations of this condition 
appear to have increased in both size and scope during the 
period from 1995 to the last VA examination in October 1998.  
The record also shows continuing treatment to include the use 
of liquid nitrogen for removal.  In view of the apparent 
progression, the Board feels that a current dermatology 
examination to include color photographs of the affected 
areas would be beneficial to better determine the severity 
and extent of the veteran's skin condition.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of treatment 
received for the disabilities at issue 
since service discharge, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source she 
identifies.  Copies of the medical 
records from all sources she identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The claims folder should then be made 
available to appropriate specialists for 
review and an opinion as to the etiology, 
nature and extent of the veteran's 
cervical strain, left hip disorder and 
post operative left genitofemoral 
ilioinguinal neurectomy.  The 
physician(s) should also reference and 
explain any periods of exacerbation or 
remission during the period from 1995 to 
the present.  If the reviewer feels that 
a current examination is necessary, then 
such should be conducted along with any 
additional testing deemed necessary.  A 
rationale should be furnished for any 
opinion expressed by the reviewing 
physician.  

3.  The veteran should be scheduled for 
examination by an appropriate specialist 
to determine the current severity of her 
seborrheic keratoses.  The examiner 
should identify in detail the nature and 
extent of the veteran's skin condition to 
include whether there is exfoliation, 
exudation, itching, lesions or marked 
disfigurement or if it involves an 
exposed surface or extensive area.  The 
examiner should also describe any 
residuals resulting from the continuing 
use of liquid nitrogen to treat the 
veteran.  If the examiner feels that 
unretouched color photographs would 
contribute to a better understanding of 
the nature of the veteran's condition 
such should be taken.  

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in its entirety.  In particular, the RO 
should review the requested materials to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claims to include the 
veteran's claims for service connection 
for heart condition, bilateral knee 
condition and bilateral shoulder 
condition, previously denied on the basis 
that new and material evidence had not 
been submitted to reopen said claims.  

6.  In performing the reassessments set 
out in the foregoing paragraphs, the RO 
should assure that any notice, assistance 
or development required by Public Law 
106-475 is undertaken.  Consideration 
should also be given to any VA regulatory 
changes arising from the enactment of 
Public Law 106-475 and any pertinent VA 
explanatory or informational letters 
designed to assist the RO in the specific 
application of the general provisions 
contained in Public Law 106-475.  

When the above actions have been completed, if any of the 
RO's rating decisions are adverse to the veteran, then the 
veteran and her representative should be furnished a 
supplemental statement of the case (SSOC) on said issues.  
The SSOC should include a recitation of the pertinent 
evidence and the applicable legal criteria.  It should also 
include sufficient information to establish that the specific 
procedural requirements of Public Law 106-475 have been 
satisfied by the RO in its adjudication of the claims.  After 
the veteran and her representative have been given the 
opportunity to respond to the SSOC, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


